Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-18-00750-CR

                                 Allison Michelle JACOBS,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                  From the County Court at Law No. 6, Bexar County, Texas
                                  Trial Court No. 544462
                      Honorable Wayne A. Christian, Judge Presiding

    BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
REVERSED, and the cause is REMANDED for further proceedings consistent with this opinion.

       SIGNED June 12, 2019.


                                              _____________________________
                                              Rebeca C. Martinez, Justice